     Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 1 of 8




 1
 2
 3
 4
 5                                               
                                                    
                                                                 
                                                                      
 6
 7   cdefghijkWljmnYol                                     TUVWXYZXWW[\]X^^_X
                                                                                              `ab
                                                                                                     
 8                                                             
09                    !"#$%#&&'(                           ) * 
                                                                               +,    
                                                                                                -, 
00            ./                                             *  ,
                                                                          -       )   *  
                                                                                                   
                                                                                                      
01     edYljmnYoljwn|javhfjaa`l                              
                                                                     
                                                              ++ +0                
                                                                                               
02
03    1  &$2$%'/ 34546738849:;<=/99
04
05                   pdqnjrojsh
      '$F>&@%#%#>$?
                                                                ntueev(!%#%#>$?(?@A%&B""C?@?$%%>%D>B?%E
06                   0/ GD%!%#%#>$?#$%%>?$C%"H$2FFI?>&%D"H&#?F>&
07    sh                                           ntueev'j&aw        xj   rvigl     jaac
                                                                                                                                     
08                                                                                                   #?F$F
19    H#%D>&&#A%yn                       hjzd
                                                                                                i'{q%j?bi
                                                                                                                   %dw2|2xw
                                                                                                                                   ?flj}uv{hj\WW~(
10    q               v{hjcewvn                                           zhxjdi                                                                           \W[W\
11                                       'A#%C('%%('J#@A>2(
12    '?A>2\KX%V"k~@XDW>]$WW$BFI
                                                                   ?(ihntu'e8F       evi #"hn2t2u?eevewxo
                                                                                                                                                            Ydg/
13                   1/ GD%!%#%#>$?DI$?%#$2@?>$""C>?FFI?>&%D"H&#?FIC
14     edYlMjAm"n#Y$oj%w'n|Njav         hfjaa`
                                                                              %>@?>.#2"L"?@?$%%#>$#$A>$$A%#>$H#%D
15
16     %DI>.O$%#%"2A$>H@$2#$LI&>?%D#>B?%/
17                                                                                                                                                                                     P./QR0S
Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 2 of 8
Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 3 of 8
Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 4 of 8
Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 5 of 8
Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 6 of 8




             8th        December       20
           Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 7 of 8




                                     ADDENDUM

                                   JOHN F. RENZULLI
                                Additional Court Admissions



                         Court                        Admission Date      Bar Number
U.S. Court of Appeals for the Third Circuit          May 27, 1997
U.S. Court of Appeals for the Ninth Circuit          August 21, 2002
U.S. District Court for District of Connecticut      February 13, 2015   CT11119
       Case 3:20-cv-00617-MMD-CLB Document 26 Filed 12/08/20 Page 8 of 8




                 Appellate Division of the Supreme Court
                      of the State of New York
                      First Judicial Department

            I, Susanna Rojas, Clerk of the Appellate Division of
the Supreme Court of the State of New York, First Judicial
Department, certify that

                    John F. Renzulli
was duly licensed and admitted to practice as an Attorney and
Counsellor at Law in all the courts of the State of New York on
May 7, 1984, has duly taken and subscribed the oath of office
prescribed by law, has been enrolled in the Roll of Attorneys and
Counsellors at Law on file in my office, has duly registered with the
administrative office of the courts, and according to the records of
this court is in good standing as an attorney and counsellor at law.


                      In Witness Thereof, I have hereunto set my
                        hand and affixed the seal of this court on
                                    November 24, 2020




                                        Clerk of the Court
8269
